Citation Nr: 0005912	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  92-22 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Francisco and 
Oakland, California, which granted service connection for 
PTSD, evaluated as 10 percent disabling effective February 6, 
1991.  In a September 1993 rating determination, the 10 
percent rating was increased to 30 percent, also effective 
from February 6, 1991.  This rating remains in effect.

The veteran's representative has raised the issue of the 
veteran's entitlement to a total rating for compensation 
based on individual unemployability.  This issue has not been 
adjudicated by the RO.  Where the veteran raises a claim that 
has not yet been adjudicated, the proper course is to refer 
that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.



REMAND

A veteran's assertion that the disability has worsened serves 
to render the claim for increase well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In the instant case the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the veteran's claim is 
well grounded.

In statements dated in February 1996 and 1997, Albert Lerner, 
Ph.D., reported that he had been providing psychiatric 
treatment to the veteran since 1991.  Where a medical 
professional reports treatment, VA has an obligation to seek 
copies of the reported treatment records.  Mason v. Brown, 8 
Vet. App. 44 (1995).  The reported treatment records from Dr. 
Lerner have not been obtained, although it appears that the 
veteran has signed a release for the RO to obtain this 
information.

The veteran has been afforded a number of VA psychiatric 
examinations during the course of this appeal.  The examiner 
has assigned the veteran a GAF score of 45, but has not 
expressed an opinion as to the severity of the veteran's 
PTSD, as distinct from his non-service connected personality 
disorder.  VA regulations provide that where "diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

The record reveals that the veteran was scheduled for a 
psychiatric examination in July 1999, but failed to report.  
The Board also notes that this examination was to be 
conducted by an examiner other than the physician who had 
conducted the most 
recent evaluations.  In his informal hearing presentation 
from February 2000, the veteran's service representative 
requested that another examination be scheduled.  

The Board notes that it is incumbent upon the veteran to 
submit to a VA examination if he is applying for VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  As this appeal involves an original 
claim with regard to the veteran's PTSD, the governing 
regulation provides that where a claimant fails to report 
without good cause for a scheduled examination, the claim 
will be reviewed based upon the evidnece of record.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999).  The RO has informed the veteran of the 
provisions of 38 C.F.R. § 3.655.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:  

1.  The veteran should be asked to 
provide information as to any treatment 
he has received for PTSD since September 
1997.  The RO should then attempt to 
obtain these records as well as all 
records of treatment by Dr. Lerner.  If 
the RO is unable to obtain any private 
treatment records, it should tell the 
veteran and his representative of the 
negative results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 
3.159(c) (1999).  If the veteran reports 
receiving VA treatment, the RO must 
obtain all referenced records.

2.  The examiner who conducted the 
September 1997 VA examination should be 
requested to express an opinion as to the 
severity of the veteran's PTSD, as 
distinct from the non-service connected 
personality disorder.

3.  After obtaining as many of the above 
records as possible or providing the 
veteran an opportunity to respond and/or 
submit records, the RO should schedule 
him for a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner prior 
to the examination.  The veteran is 
advised that the result of failing to 
report for examination without good 
cause, could be denial of his claim for 
increase.  This examination should, if 
possible, be conducted by a physician who 
has not examined the veteran before.  

In requesting that the examination be 
scheduled, the RO should assure that the 
VA medical center has the veteran's 
current address of record.  The VA 
medical center making arrangement for the 
examination should provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

It is requested that a GAF score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV), including an 
explanation of what the assigned code 
means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service- 
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical 
findings.

After review of the claims file, the 
examiner should answer the following 
question:

Which of the veteran's symptoms and what 
degree of social and occupational 
impairment is attributable to the 
service- connected PTSD as opposed to any 
nonservice-connected conditions (i.e., 
personality disorders or alcohol abuse)?  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

The examination report must include the 
medical rationale for all opinions 
expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it should be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  The RO should readjudicate the 
veteran's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 30 percent for 
service-connected PTSD, under both the 
old and the current VA regulations for 
rating mental disorders, determine which 
set of regulations is more favorable to 
the veteran, and apply the one more 
favorable to the case.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996), 
amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); VAOPGCPREC 11-97 at 1; 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  See also, Rhodan v. 
West, 12 Vet. App. 55 (1998).  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  If the veteran has failed 
to report for an examination, citation of 
38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is so informed.  The purpose of this 
REMAND is to afford due process. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


